Case 1:17-cv-00277-LEK-RT Document 39 Filed 10/06/20 Page 1 of 3   PageID #: 772



                       UNITED STATES DISTRICT COURT

                             DISTRICT OF HAWAII


  SEAN PHILIP SCHUYLER,                   CIV. NO. 17-00277 LEK-RT

                    Plaintiff,

        vs.

  ANDREW M. SAUL, Acting
  Commissioner of Social Security;

                    Defendants.


           ORDER REMANDING CASE TO THE ADMINISTRATIVE LAW JUDGE

              On September 21, 2018, this Court filed its Order

 Granting Plaintiff’s Appeal and Reversing the Administrative Law

 Judge’s October 15, 2015 Decision, and the Judgment in a Civil

 Case (“Judgment”) was issued.       [Dkt. nos. 21, 22.]      After the

 Commissioner’s post-judgment motion was denied, [dkt. nos. 23

 (motion), 29 (order denying motion),] the Commissioner filed a

 Notice of Appeal, [dkt. no. 30].1

              On July 24, 2020, the Ninth Circuit issued a

 memorandum disposition, affirming the Judgment in part and

 reversing it in part.      [Dkt. no. 36.]     The Ninth Circuit

 affirmed this Court’s rulings that that the Administrative Law

 Judge (“ALJ”) erred in rejecting Plaintiff Sean Philip


       1During the proceedings before this Court, Nancy A.
 Berryhill was the Acting Commissioner of Social Security.
 Andrew M. Saul is now the Commissioner of Social Security.
Case 1:17-cv-00277-LEK-RT Document 39 Filed 10/06/20 Page 2 of 3   PageID #: 773



 Schuyler’s (“Plaintiff”) testimony without stating sufficient

 reasons, and that the ALJ’s error was not harmless.           [Id. at 2-

 3.]   However, the Ninth Circuit reversed this Court’s rulings

 that the ALJ failed to provide germane reasons to reject lay

 evidence, and that the record supported remand to the ALJ for

 the determination and award of benefits.         [Id. at 3-4.]     The

 Ninth Circuit remanded the case to this Court, with instructions

 “to remand to the ALJ so the ALJ may resolve th[e] factual

 dispute [regarding whether Plaintiff could perform regular work]

 and reconsider its residual functional capacity finding in light

 of [Plaintiff]’s testimony that he needs one day off per week.”

 [Id. at 4.]

             There being no further issues for this Court to

 decide, the case is HEREBY REMANDED to the ALJ to conduct

 further proceedings consistent with the Ninth Circuit’s

 memorandum disposition.      The Clerk’s Office is DIRECTED to

 effectuate the remand on October 21, 2020, unless a timely

 motion for reconsideration of this Order is filed.

             IT IS SO ORDERED.




                                       2
Case 1:17-cv-00277-LEK-RT Document 39 Filed 10/06/20 Page 3 of 3   PageID #: 774



             DATED AT HONOLULU, HAWAII, October 6, 2020.




 SEAN PHILIP SCHUYLER VS. ANDREW M. SAUL; CV 17-00277 LEK-RT;
 ORDER REMANDING CASE TO THE ADMINISTRATIVE LAW JUDGE




                                       3
